—Judgment, Supreme Court, New York County (Harold Rothwax, J.) rendered December 11, 1991, convicting defendant, upon a jury verdict, of five counts of robbery in the first degree, and sentencing him as a second felony offender to five consecutive terms of 12 Vz to 25 years, unanimously affirmed.
The People’s evidence, establishing defendant’s perpetration of the five charged gunpoint robberies, was overwhelming. The record developed by the hearing court conclusively establishes that defendant, through counsel, affirmatively waived his right to be present during a portion of the Wade hearing, for strategic reasons. Defendant ratified counsel’s request in the court’s presence, and acknowledged that he understood the consequences thereof (see, eg., People v Davis, 194 AD2d 437). Defendant’s contention that his presence is a non-waivable right is without merit (see, People v Epps, 37 NY2d 343, 349, cert denied 423 US 999; People v Parker, 57 NY2d 136, 139-141).
Nor is there merit to defendant’s contention that his sentence is excessive. In the circumstances here present, it cannot be said that the sentencing court abused its discretion as a matter of law, and accordingly, the sentence should not be disturbed.
We have examined the remainder of defendant’s conten*377tions. Several are unpreserved. All are meritless. Concur— Sullivan, J. P., Rosenberger, Ross and Asch, JJ.